DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites “an average particle diameter”; however, this phrase renders the claim indefinite since the claim does not specify what the “average” is.
Claims 2-20 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for indirectly including the above noted deficiencies. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6, 8-9, 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KWON et al. (US 2016/0276088).
With respect to claim 1, KWON discloses a coil component comprising: an element body including metal magnetic particles (body part 130 is formed of magnetic metal particles, paragraph 0040); a coil conductor provided in the element body (winding coil 110); and a plurality of external electrodes provided on a surface of the element body (external electrodes 140, figure 1),
the element body having a substantially rectangular parallelepiped shape (wire wound inductor 100, figure 1) including an upper surface and a lower surface that are substantially orthogonal to a winding axis of the coil conductor, a first side surface and a second side surface that face each other (figure 3 discloses body part 130 comprises upper and lower surfaces with a first side and second side that face each other),
and a third side surface and a fourth side surface that face each other (figure 3 discloses third and fourth side/left, right sides that face each other), and
an average particle diameter of each of metal magnetic particles constituting the
upper surface, metal magnetic particles constituting the lower surface, metal magnetic
particles constituting the first side surface, and metal magnetic particles constituting the
second side surface being smaller than an average particle diameter of metal magnetic
particles existing inside a winding portion of the coil conductor (magnetic core 120 is inside the coil).  Abstract, paragraphs 0048, and the figures discloses that the core 120 has a higher permeability than the body 130 and thus also has magnetic particles that are larger.
With respect to claim 2, KWON discloses the coil component according to claim 1, wherein a first region between the upper surface of the element body and a plane that is in contact with an upper end of the winding portion and that is substantially orthogonal to the winding axis, a second region between the lower surface of the element body and a plane that is in contact with a lower end of the winding portion and that is substantially orthogonal to the winding axis, and each of the first region and the second region include metal magnetic particles having an average particle diameter smaller than the average particle diameter of the metal magnetic particles existing inside the winding portion.  Figure 3 discloses that the body part 130 comprises upper surface/region in contact with the coil 110, and a lower/bottom surface/region in contact with the coil; figure 3 and paragraph 0048 disclose that the magnetic particles of the upper and bottom surface regions are smaller than the magnetic particles inside the coil.
With respect to claims 6, 15-16, KWON discloses the coil component according to one of the claims, wherein an average particle diameter of each of metal magnetic particles constituting the third side surface and metal magnetic particles constituting the fourth side surface is smaller than the average particle diameter of the metal magnetic particles existing inside the winding portion.  Figure 3 discloses that the metal particles of the third and fourth side are smaller than the core 120.
With respect to claims 8, 17-18,  KWON discloses the coil component according to one of the claims, wherein the metal magnetic particles each have an oxide film on a surface, and the metal magnetic particles adjacent to each other are bonded to each other with the oxide film interposed therebetween.  Paragraph 0022 discloses using magnetic-resin composite and mixing the magnetic metal power using an epoxy, for example.
With respect to claims 9, 19-20, KWON discloses the coil component according to one of the claims, wherein the coil component is a laminated coil component. Figures 1, 5 discloses that the coil comprises laminating parts 130.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-5, 10-11, 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over KWON et al. (US 2016/0276088) in view of PARK et al. (US 2016/0180995).
With respect to claims 3, 5, 12-14, KWON discloses the coil component according to claim 1; except for, wherein in an upper side region with respect to a plane that is in contact with an upper end of the winding portion and that is substantially orthogonal to the winding axis, an average particle diameter of metal magnetic particles in the upper side region is larger than the average particle diameter of the metal magnetic particles constituting the upper surface of the element body, and in a lower side region with respect to a plane that is in contact with a lower end of the winding portion and that is substantially orthogonal to the winding axis, an average particle diameter of metal magnetic particles in the lower side region is larger than the average particle diameter of the metal magnetic particles constituting the lower surface of the element body.
PARK discloses that magnetic particles 51 inside coils 41 and 42 have a larger diameter than magnetic parts 52; figure 9B discloses an upper region with layer 51 and 52 of different particle diameters, paragraph 0046-0049.
It would have been obvious to a person having ordinary skill in the art to have modify KWON and include the layers as disclosed by PARK, for the purpose of obtaining a device that decreases eddy currents loss and provides high magnetic permeability and excellent quality factor, for example (paragraph 0042).
With respect to claims 4, 10-11, KWON discloses the coil component according to one of the claims; except for, wherein the coil conductor includes a plurality of conductor layers laminated in a winding axis direction and electrically connected to each other, and the average particle diameter of each of the metal magnetic particles constituting the upper surface, the metal magnetic particles constituting the lower surface, the metal magnetic particles constituting the first side surface, and the metal magnetic particles constituting the second side surface is smaller than an average particle diameter of metal magnetic particles existing between the conductor layers adjacent in the winding axis direction.
PARK discloses in figure 1 coil inductor comprising a plurality of conductor layers and magnetic material 51 provided at the core of the conductor layers.
It would have been obvious to a person having ordinary skill in the art to have modify KWON and include the magnetic particles having a larger diameter between the conductor layer, for the purpose of further enhancing the permeability of coil device, for example.
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 7 is allowable over the prior art of record, because the prior art of record does not disclose wherein an average particle diameter of metal magnetic particles existing in a region between the winding portion of the coil conductor and the third side surface, is larger than the average particle diameter of the metal magnetic particles constituting the third side surface, and an average particle diameter of metal magnetic particles existing in a region between the winding portion of the coil conductor and the fourth side surface, is larger than the average particle diameter of the metal magnetic particles constituting the fourth side surface.
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jeong et al. (US 10,978,235) discloses an inductor component with a first core 111 and a second core 112 having different diameters, the first coil 111 being inside the coil.  Park et al. (US 9,905,349) discloses a core portion 55 inside a coil having larger size particles than the surface layers.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS AMAYA whose telephone number is (571)272-8941. The examiner can normally be reached M-F 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLOS AMAYA/Primary Examiner, Art Unit 2836